Citation Nr: 1715725	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  06-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1968 to December 1972 including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a November 2005 rating decision of the RO in Phoenix, Arizona.  The Veteran later relocated to the jurisdiction of the RO in Boise, Idaho, where he testified before the undersigned in August 2009.  A transcript of that hearing is of record.  Although the Veteran subsequently relocated several times, jurisdiction presently resides with the RO in Boise, Idaho.

In February 2011, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as the claim for a higher initial disability rating for a right knee disability, for additional development.  In an April 2011 rating decision, the Appeals Management Center granted service connection for major depressive disorder, thus satisfying the appeal for the claim for service connection for an acquired psychiatric disorder other than PTSD.  However, as the Veteran has specifically claimed entitlement to service connection for PTSD, that issue remains on appeal along with the claim for a higher initial disability rating for the right knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record).

In November 2012, the Board remanded the claim of entitlement to service connection for PTSD, a claim for a higher initial rating for the right knee disability, and entitlement to a TDIU.  
The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is (again) regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

Evidence of record reflects that the Veteran has been in receipt of Social Security Administration (SSA) Disability benefits during the appeal period.  See March 2011 VA knee examination report.  These SSA records may be germane to each of the issues on appeal, and therefore should be obtained prior to adjudication.  Updated VA and private treatment records should also be obtained on remand. 

Finally, a new VA examination of the right knee that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) should be obtained, along with a retrospective opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment notes and associate them with the claims file.

2.  Request that the Veteran identify any pertinent private treatment records that have not already been associated with the claims file, and attempt to obtain any such identified records with his assistance.  All efforts to obtain these records should be documented in the claims file.  

3.  Attempt to obtain SSA records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All efforts to obtain these records should be documented in the claims file.  

4.  Then schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since July 2004) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).3

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal considering all the evidence of record.  

If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

